DETAILED ACTION
	This office action is in response to the amendment filed December 30, 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The objection to claim 5 has been reconsidered in view of Applicant’s arguments filed December 30, 2020 and is hereby withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kotani (US 2013/0188381) in view of Oshio et al. (US 2008/0054287). Note: claims will be presented in order of dependency (i.e., claims 3 and 5 will immediately follow claim 1).
Regarding claim 1, Kotani discloses a light emitting device (Fig. 6) comprising: 
a substrate (11); 

a reflection member (18) that is filled in a surrounding of the light emitting body (13/15/16), 
wherein: 
a top face of the reflection member (18) has an inclined surface (see S in annotated Fig. 6, below) with an edge (E1), on a side of the reflection member (18) adjacent to the light emitting body (13/15/16), that is in contact with a lateral face of the light emitting body (13/15/16), and an edge (E2), on a side of an outer circumference of the reflection member (18),
the inclined surface has a concave-shaped curved surface (S) that includes a first region (1R) that inclines in a direction approaching the substrate (11) and a second region (2R) that inclines in a direction away from the substrate (11), the first region (1R) being positioned between the light emitting body (13/15/16) and the second region (2R),
the light emitting body (11/15/16) includes a light emitting element (13) and a phosphor-containing layer (16, ¶ [0064], A ceramic plate (e.g., YAG plate) that is made by sintering a phosphor material can also be used as the transparent plate 16.) that is disposed on  a top face of the light emitting element (13),
the phosphor-containing layer (16) has a plate shape having a lower surface facing an upper surface of the light emitting element (13), an upper surface on a side of the phosphor-containing layer that is opposite the lower 
the reflection member (18) contains scattered particles at a predetermined concentration in a binder made of thermosetting rein or a thermoplastic resin (¶ [0067]),
the reflection member (18) has an inner side surface facing an outer peripheral side surface, and the inner side surface covers the side surface of the light emitting element (13),
the edge (E1) of the top face of the reflection member (18) on the side adjacent to the light emitting body (13/15/16) is in contact with a lateral face of the phosphor-containing layer (16),
a boundary (see dotted line in annotated Fig. 6, below) between the first region (1R) and the second region (2R) of the curved surface (S) is a lowermost portion of the curved surface that (S) that is closest to the substrate (11),
a distance between the lowermost portion and the substrate (11) is longer than a distance between the substrate (11) and an upper end of the light emitting element (13), and
a distance from the side surface (E1) of the phosphor-containing layer (16) to the lowermost portion (see dotted line) is shorter than a distance from the 

    PNG
    media_image1.png
    253
    766
    media_image1.png
    Greyscale

Fig. 6 of Kotani (US 2013/0188381), annotated by the Examiner
Kotani, however, does not discloses the edge on a side of the outer circumference of the reflection member having at least part located at a position higher than a height of the light emitting body. Attention is brought to the Oshio reference, which discloses a similar light emitting device (Fig. 1B) comprising: a substrate (23); a chip-like light emitting body (10) that is mounted on the substrate (23); and a reflection member (52) that is filled in a surrounding of the light emitting body (10), wherein a top face of the reflection member (52) is an inclined surface with an edge, on a side of the reflection member adjacent to the light emitting body (10), and an edge, on a side of an outer circumference of the reflection member (52), at least part of which is located at a position higher than a height of the light emitting body (10). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the light emitting device disclosed by Kotani to include the edge on a side of the outer circumference of the reflection member having at least part located at a position higher 
Regarding claim 3, Kotani discloses wherein the edge (E1) of the top face of the reflection member (18) on the side adjacent to the light emitting body (13/15/16) is in contact with the lateral face of the phosphor-containing layer (16) below an upper end of the phosphor containing layer (16). 
Regarding claim 5, Kotani further discloses a frame (17) at a position separated from the lateral face of the light emitting body (13/15/16) in an area surrounding the light emitting body (13/15/16) on the substrate (11), wherein the edge (E2) of the top face of the reflection member (18) on the side of the outer circumference is in contact with the frame (17).

Regarding claim 4, Kotani discloses a light emitting device (Fig. 6) comprising: 
a substrate (11); 
a chip-like light emitting body (13/15/16) that is mounted on the substrate (11); and 
a reflection member (18) that is filled in a surrounding of the light emitting body (13/15/16), 
wherein: 
a top face of the reflection member (18) has an inclined surface (see S in annotated Fig. 6, above) with an edge (E1), on a side of the reflection member (18) adjacent to the light emitting body (13/15/16), that is in contact with a lateral 
the inclined surface has a concave-shaped curved surface (S) that includes a first region (1R) that inclines in a direction approaching the substrate (11) and a second region (2R) that inclines at a predetermined angle in a direction away from the substrate (11), the first region (1R) being positioned between the light emitting body (13/15/16) and the second region (2R),
the light emitting body (11/15/16) includes a light emitting element (13) and a transparent protective layer (16) that is disposed on  a top face of the light emitting element (13),
the transparent protective layer (16) has a lower surface facing an upper surface of the light emitting element (13), an upper surface on a side of the transparent protective layer that is opposite the lower surface, and a side surface (E1),
the reflection member (18) contains scattered particles at a predetermined concentration in a binder made of thermosetting rein or a thermoplastic resin (¶ [0067]),
the reflection member (18) has an inner side surface facing an outer peripheral side surface, and the inner side surface covers the side surface of the light emitting element (13),
the edge (E1) of the top face of the reflection member (18) on the side adjacent to the light emitting body (13/15/16) is in contact with a lateral face of the transparent protective layer (16),

a distance between the lowermost portion and the substrate (11) is longer than a distance between the substrate (11) and an upper end of the light emitting element (13), and
a distance from the side surface (E1) of the transparent protective layer (16) to the lowermost portion (see dotted line) is shorter than a distance from the lowermost portion (see dotted line) to an outer peripheral edge (E2) of the top face of the reflection member (18).
Kotani, however, does not discloses the edge on a side of the outer circumference of the reflection member having at least part located at a position higher than a height of the light emitting body, wherein the predetermined angle of the second region is set so that light emitted from the light emitting element, directed toward the side surface of the transparent protective layer, transmitted thorough the side surface of the transparent protective layer and the reflection member, and having reached the second region, is reflected upward at the second region. Attention is brought to the Oshio reference, which discloses a similar light emitting device (Fig. 1B) comprising: a substrate (23); a chip-like light emitting body (10) that is mounted on the substrate (23); and a reflection member (52) that is filled in a surrounding of the light emitting body (10), wherein a top face of the reflection member (52) is an inclined surface with an edge, on a side of the reflection member adjacent to the light emitting body (10), and an edge, on a side of an outer circumference of the reflection member (52), at least part of .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kotani (US 2013/0188381) in view of Oshio et al. (US 2008/0054287) and Ishinaga (US 6,608,334).
Regarding claim 6, Kotani discloses a light emitting device (Fig. 6) comprising: 
a substrate (11); 

a reflection member (18) that is filled in a surrounding of the light emitting body (13/15/16); and
a frame (17),
wherein: 
a top face of the reflection member (18) has an inclined surface (see S in annotated Fig. 6, above) with an edge (E1), on a side of the reflection member (18) adjacent to the light emitting body (13/15/16), that is in contact with a lateral face of the light emitting body (13/15/16), and an edge (E2), on a side of an outer circumference of the reflection member (18),
the inclined surface has a concave-shaped curved surface (S) that includes a first region (1R) that inclines in a direction approaching the substrate (11) and a second region (2R) that inclines at a predetermined angle in a direction away from the substrate (11), the first region (1R) being positioned between the light emitting body (13/15/16) and the second region (2R),
the light emitting body (11/15/16) consists of a laminated body (11/15/16) that includes a light emitting element (13) and one of a phosphor-containing layer (15) and a transparent protective layer (16) being disposed on a top face of the light emitting element (13);
the reflection member (18) contains scattered particles at a predetermined concentration in a binder made of thermosetting rein or a thermoplastic resin (¶ [0067]),

the edge (E1) of the top face of the reflection member (18) on the side adjacent to the light emitting body (13/15/16) is in contact with a lateral face of one of the phosphor-containing layer (15) and the transparent protective layer (15),
a boundary (see dotted line in annotated Fig. 6, below) between the first region (1R) and the second region (2R) of the curved surface (S) is a lowermost portion of the curved surface that (S) that is closest to the substrate (11),
a distance between the lowermost portion and the substrate (11) is longer than a distance between the substrate (11) and an upper end of the light emitting element (13),
a distance from the side surface (E1) of the one of the phosphor-containing layer (15) and the transparent protective layer (16) to the lowermost portion (see dotted line) is shorter than a distance from the lowermost portion (see dotted line) to an outer peripheral edge (E2) of the top face of the reflection member (18), 
the fame (17) is provided at a position separate from the later face of the light emitting body (13/15/16) in an area surrounding the light emitting body (13/15/16) on the substrate (11),

the frame (17) has an upper surface, an inner side surface in contact the with reflection member (18), and an outer side surface opposite the inner side surface, and has a shape that surrounds the light emitting body when viewed from above (see Fig. 3b).
Kotani, however, does not discloses the edge on a side of the outer circumference of the reflection member having at least part located at a position higher than a height of the light emitting body. Attention is brought to the Oshio reference, which discloses a similar light emitting device (Fig. 1B) comprising: a substrate (23); a chip-like light emitting body (10) that is mounted on the substrate (23); a reflection member (52) that is filled in a surrounding of the light emitting body (10); and a frame (50), wherein a top face of the reflection member (52) is an inclined surface with an edge, on a side of the reflection member adjacent to the light emitting body (10), and an edge, on a side of an outer circumference of the reflection member (52), at least part of which is located at a position higher than a height of the light emitting body (10). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the light emitting device disclosed by Kotani to include the edge on a side of the outer circumference of the reflection member having at least part located at a position higher than a height of the light emitting body, as taught by Oshio, to increase the amount of sideways light that is re-directed upward (see G4 in Oshio’s Fig. 2).
. 

Response to Arguments
Applicant’s arguments filed December 30, 2020 have been considered but are moot in view of the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMIE C NIESZ whose telephone number is (303)297-4333.  The examiner can normally be reached on M-F 9 a.m. - 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on 571-270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAMIE C NIESZ/           Primary Examiner, Art Unit 2822